DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.
The filing of October 8, 2020 amends claims 1, 4, 22 and 23.
Claims 2 and 3 have been cancelled.
Claims 1 and 4-23 are pending and are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks support for the premise that the conducting layers are both deposited on and embedded in the flex circuit at the same time.  The specification details these layers to be alternatively deposited on or embedded in but not both.  Even an interpretation wherein some conducting layers are embedded and some others are deposited on is not supported by the specification as written based on the disclosure on page 5, lines 5-6 and page 6, lines 21-23. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is unclear as to how the location of the conductive layers can be both embedded in the flex circuit (as in the independent claim) then on the flex circuit (as in claim 4).  The specification details these components to be in the alternative, not at the same time, on page 5, lines 5-6 and page 6, lines 21-23. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (CN 104443439A, wherein citations are from the English machine translation is provided herein), in combination with GMUNDNER (US PG PUB 2015/0083191).

one or more solar cells (7) connected to a flex circuit (2), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having one or more conducting layers for making electrical connections (3, 5, 6, 9) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
and the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 4, the wiring of WANG et al is formed and placed (or deposited) onto the flexible substrate (2) in order to allow for embedding, which in one interpretation, fulfills the claim.

Regarding claims 5 and 6, while the conducting layers of WANG et al would obviously be included throughout the flexible circuit to enable collection of the generated power at the terminals (10/11), WANG et al does not expressly show the conducting layers in figure 1 in a way this is evident.  GMUNDNER teaches the conducting layer (10) to be common to the folding regions (4) and flat regions (2/3) in figure 1.  

Regarding claim 7, GMUNDNER shows the attachment of the solar cells (5) to the conducting layers (10) in figure 1 to be accomplished via connections (9).



Regarding claim 9, WANG et al teaches conducting layers (10/11) are to comprise the output terminals, which obviously provide the functionality and structure to carry the current off the device, as discussed in the second and third paragraphs of the Detailed Ways section.

Regarding claim 10, the second paragraph of the Summary of WANG et al makes clear the flat sections will remain flat upon folding due to the rigid substrate.

Regarding claim 11, figure 3 of GMUNDNER shows a z-fold configuration.
Regarding claim 12, figure 5 of GMUNDNER teaches the flexible circuit (support for the cells, 31) to extend perpendicular to the folds (33).

Regarding claims 13 and 14, GMUNDNER shows the flex circuit (11/10/12) to accommodate a plurality of cells and panels in figures 1 and 2, fulfilling the claims as written.

Regarding claim 15, WANG et al seemingly shows a single flexible substrate to bridge the folded sections in figures 1 and 2.  GMUNDNER also shows a single flex circuit connection between the adjacent cells but shows the negative and positive wirings connections between the cells within the single circuit (3rd paragraph of Detailed ways).  It would have been obvious to one of ordinary skill to utilize multiple flex circuits extending between the cells, as opposed to one, so 

Regarding claim 16, the second paragraph of the Summary of WANG et al teaches the application of the solar cells to the flat circuit via gluing (mechanical attachment).

Regarding claim 22, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
connecting one or more solar cells (7) connected to a flex circuit (2) (third and sixth paragraphs of the Detailed ways section), wherein: 
the flex circuit (2) is a single sheet (shown in figure 2) comprised of a flexible substrate (2) having one or more conducting layers for making electrical connections (3, 5, 6, 9) to the solar cells (as discussed in the second paragraph of the Summary section), wherein at least one of the conducting layers (3, 5, 6, 9) is embedded in the flex circuit (taught in the second paragraph of the Summary wherein the circuitry is “integrated inside” the flexible substrate, wherein integrated is interpreted to require embedding),
the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
and the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and 

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but would be obvious to do so), the top layer (12) will still serve to insulate the conducting material from environmental impact.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.

Regarding claim 23, WANG et al teaches an apparatus (figures 1 and 2), comprising: 
deploying one or more solar cells (7) connected to a flex circuit (2) (third, sixth and 7th paragraphs of the Detailed ways section), wherein: 

the solar cells (7) are mounted on the flex circuit (2) (in the second paragraph of the Summary, “laminated solar cell (7) is fixedly mounted on the flexible substrate (2)”); 
and the flex circuit (2) includes one or more flat sections where the solar cells (7) are attached to the flex circuit (final sentence of the second paragraph of the Summary section) and one or more folding sections (4) between the flat sections where the flex circuit is folded (further described in the second paragraph of the Summary section).

While WANG et al teaches integrating the conducting layers within the flex substrate as discussed above, WANG et al is silent to the conducting layers being sandwiched between at least the flexible substrate and an insulating layer laminated on top of the at least one of the conducting layers and the flexible substrate.

GMUNDNER teaches a foldable solar cell apparatus with integrated conducting layers in figures 1, 2 and 3b and abstract, just as in WANG et al.  GMUNDNER further teaches the conducting layers (10) to be present between the substrate (11) and an insulating top layer (12) while maintaining flexibility (as taught to be present in section 4 in paragraph 27) for protection (paragraph 27).  While the top layer is not expressly taught to be insulating electrically (but 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a sandwich of an insulating layer with the flexible substrate of WANG et al around the conducting layers, as in GMUNDNER, so as to provide protection on both sides of the wiring with two different layers as opposed to just one with the same predictable benefit.
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al, in view of GMUNDNER, in view of TOMODO et al (US PG PUB 2019/0127089).
Regarding claims 17 and 18, while WANG et al and GMUNDNER shows the panels can be deployed (unfolded, as discussed Summary section and abstract respectively), modified WANG et al fails to show the use of mechanical attachment to a deployment system.

TOMODO et al teaches a solar array 11 of multiple panels comprising a flexible, foldable circuit 31, just as in modified WANG et al.  TOMODO et al teaches shows the use of an expansion mechanism (deployment system), as shown in figures 2 and 3 and discussed in paragraphs 43 and 50-52. 

At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus as in modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.



TOMODO et al teaches a solar array 11 of multiple panels or sections comprising a flexible, foldable circuit 31, just as in modified WANG et al.  Paragraph 74 discloses the use of an adhesive to bond the solar cells to the support structure 31/19.  TOMODO et al teaches shows the panels to be mechanically connected (paragraph 52) to an expansion mechanism (deployment system), as shown in figures 2 and 3 and discussed in paragraphs 43 and 50-52. 

At the time of filing, it would have been obvious to utilize the deployment mechanism of TOMODO et al, to expand the apparatus of modified WANG et al, because the use of the mechanism enables an ease of deployment and allows for manipulation of larger panels for greater power generation.

Regarding claim 20, paragraph 88 of TOMODO et al teaches the use of aluminum as the support.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22 and 23 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAYASHI et al (US PG PUB 2019/0140584) is directed to the state of the art at the time of invention regarding deployable, flexible solar panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        04/21/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        04/22/2021